Lyon, J.
This whole proceeding seems to be a substantial compliance with the requirements of circuit court rules 5, 6 and 7 (Tay. Stats., 2014). We think that the facts and circumstances on which the discovery is claimed, are sufficiently stated in the petition, and that the plaintiff is entitled to such discovery. Although the agents of the plaintiff had access to the books of the defendant until a certain, time, it does not appear that they examined such books with reference to framing a complaint, or that they took copies of any of the entries, or made any memoranda therefrom. The fact that the amount of the defendant’s liability to the plaintiff has been ascertained, does not obviate the necessity for an inspection of such books. Eor the purposes of framing a complaint properly, the plaintiff has the right to know the terms and conditions on which the machines were sold, and whether any remain unsold. This is necessary in order to determine whether the machines, or some of them, or the proceeds of sales of the machines, have been converted by the defendant. If both machines and proceeds have been thus converted, the plaintiff should know the amount of each, so that it may state the same in the complaint. This information can only be obtained from the account books of the defendant and from the securities taken by him for the price of machines sold on credit. Moreover, we do not perceive how the defendant can justly complain of, or be injured by, an order which requires him. to do precisely what he agreed with the plaintiff to do.
By the Court. — The order of the county court is affirmed.